DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, directed to a pump with single piston, a buffer chamber defined by two structural portions (38/34), and without a pliable rubber tube, as shown in Figures 1-5
Species II, directed to a pump with two pistons, two buffer chambers defined, a single field core common to two driving parts, and without a pliable rubber tube, as shown in Figures 6 & 7
Species III, directed to a pump with single piston, a buffer chamber defined by three structural portions (214/216/218), and with a pliable rubber tube, as shown in Figures 8 & 9
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the none of the claims and none of the figures.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-III lack unity of invention because even though the inventions of these groups require the technical feature of “A pump comprising: a reciprocating pumping member; a driving part configured to reciprocate the reciprocating pumping member; and a casing accommodating the reciprocating pumping member and the driving part; the pump being configured to convey a fluid by a reciprocating motion of the reciprocating pumping member; the casing having: a first casing member having a driving part retaining portion retaining the driving part; a second casing member fixedly stacked on the first casing member in a reciprocating direction of the reciprocating pumping member, the second casing member having an end wall portion facing the reciprocating pumping member in the reciprocating direction and extending in a transverse direction crossing the reciprocating direction; and a cylindrical pump chamber peripheral wall portion extending in the reciprocating direction between the driving part retaining portion and the end wall portion around the reciprocating pumping member; wherein a pump chamber, a delivery chamber, and a buffer chamber are defined between the first casing member and the end wall portion of the second casing member, the pump chamber being located inside the pump chamber peripheral wall portion and having a volumetric capacity varied by the reciprocating motion of the reciprocating pumping member, the delivery chamber being located around the pump chamber peripheral wall portion and communicating with the pump chamber through a first communication passage extending through the pump chamber peripheral wall portion in the transverse direction, and the buffer chamber being adjacent to the delivery chamber in the transverse direction and communicating with the delivery chamber through a second communication passage extending in the transverse direction”, this technical feature is Ishibashi (EP1903215).
Ishibashi teaches a pump (10) comprising: a reciprocating pumping member (18); a driving part (14/27) configured to reciprocate (Paragraphs 0022-0023) the reciprocating pumping member (18); and a casing (see Figure 1 below) accommodating (as shown in Figure 1) the reciprocating pumping member (18) and the driving part (14/27); the pump (10) being configured to convey a fluid (Paragraph 0023) by a reciprocating motion (Paragraph 0023) of the reciprocating pumping member (18); the casing (see Figure 1 below) having: a first casing member (20) having a driving part retaining portion (the walls of casing 20; see Figure 3 below) retaining (as shown in Figure 1) the driving part (14/27); a second casing member (see Figure 1 below) fixedly stacked on (as shown in Figure 1) the first casing member (20) in a reciprocating direction (left to right in Figure 1, as described in Paragraph 0023) of the reciprocating pumping member (18), the second casing member (see Figure 1 below) having an end wall portion (see Figure 1 below) facing (as shown in Figure 1) the reciprocating pumping member (18) in the reciprocating direction (left to right in Figure 1, as described in Paragraph 0023) and extending in a transverse direction (up and down in Figure 1) crossing (as shown in Figure 1) the reciprocating direction (left to right in Figure 1, as described in Paragraph 0023); and a cylindrical pump chamber peripheral wall portion (16) extending in (as shown in Figure 1) the reciprocating direction (left to right in Figure 1, as described in Paragraph 0023) between (as shown in Figure 1) the driving part retaining portion (the walls of casing 20; see Figure 3 below) and the end wall portion (see Figure 1 below) around (when considering both the Figure 1 and Figure 3 views, one of ordinary skill in the art would conclude the cylindrical pump chamber peripheral wall portion extends around the piston 18) the reciprocating pumping member (18); wherein a pump chamber (within 16), a delivery chamber (see Figure 1 below), and a buffer chamber (see Figure 1 below) are defined between (as shown in Figure 1) the first casing member (20) and the end wall portion (see Figure 1 below) of the second casing member (see 

    PNG
    media_image1.png
    736
    797
    media_image1.png
    Greyscale

Ishibashi Figure 1, Modified by Examiner


    PNG
    media_image2.png
    723
    785
    media_image2.png
    Greyscale

Ishibashi Figure 3, Modified by Examiner

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746